Citation Nr: 1308112	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  05-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to an increased rating for status post hemigastrectomy for duodenal ulcer with gastroesophageal reflux and dumping syndrome.

At a November 2007 hearing the Veteran raised a claim of entitlement to a total disability rating based upon individual unemployability due to his service-connected disability.  The Board in January 2008 and February 2010 found that the claim for individual unemployability benefits was not developed or certified for appellate review the Board.  As such, the Board referred that claim to the RO for development.  

Only the Board's February 2010 decision to refer the claim of entitlement to individual unemployability was appealed to the United States Court of Appeals for Veterans Claims (Court).  All other decisions made by the Board decision in February 2010 are final.  38 U.S.C.A. § 7104 (West 2002).  

In August 2011, the Court held that the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was part of the claim for an increased rating for the appellant's gastrointestinal disorder, and as such, was in an appellate status before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The record raises the issue of entitlement to special monthly compensation based on the need for aid and attendance/housebound status.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  
 

FINDINGS OF FACT

1.  In an August 2010 rating decision the Veteran was granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

2.  The Veteran has not perfected a timely appeal to the effective date assigned for individual unemployability benefits.


CONCLUSION OF LAW

The appeal on the merits of the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is moot by virtue of an August 2010 rating decision granting the benefit in full, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 2010 rating decision VA granted the Veteran entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Hence, the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is moot as the benefit sought on appeal has already been granted.  Baughman v. Derwinski, 1 Vet. App. 563 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought the appeal with respect to this issue is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

In making this decision the Board acknowledges that the appellant had the right to file an appeal to the effective date assigned, but the Board finds that an appeal to the August 2010 rating decision was not perfected.  As such, no appeal is before the Board.  38 U.S.C.A. § 7105.


ORDER

The claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is dismissed. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


